Citation Nr: 1208231	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected left knee disability. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection should be granted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of fracture of the proximal phalanx of the right third finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for a right hip disability and back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in an August 1996 rating decision; the Veteran did not appeal.

2.  Rating decisions in June 2005 and August 2006 declined to reopen the Veteran's claim of entitlement to service for a low back disability; he did not appeal.

3.  The evidence received since the August 2006 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

4.  Service connection for residuals of a fractured proximal phalanx of the third right finger was denied in a November 2002 rating decision; the Veteran did not appeal.

5.  Rating decisions in June 2005 and August 2007 declined to reopen the Veteran's claim of entitlement to service connection for residuals of a fractured proximal phalanx of the third right finger; the Veteran did not appeal.

6.  The evidence received since the August 2007 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a fractured proximal phalanx of the third right finger.


CONCLUSIONS OF LAW

1.  The August 1996, November 2002, June 2005 and August 2007 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a fractured proximal phalanx of the right third finger.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

A September 2007 letter addressed the Veteran's petitions to reopen.  The Board recognizes that the Veteran was not advised of the date of the last final denial of his claims.  However, the Veteran was advised that his claims had been previously denied, and the RO noted the dates on which his original claims were each denied, and the basis on which they had been denied on the merits.  The evidence necessary to support those claims was discussed.  The evidence of record was listed and the Veteran was told how VA would assist him.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, relevant VA records have been obtained and associated with the record.  Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  Neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310  (2011).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b)  (West 2002). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216   (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

		Low Back Disability

Service connection for a low back disorder was denied in an August 1996 rating decision.  The RO concluded that there was no relationship between a back disorder and the Veteran's service-connected postoperative left knee condition.  It also noted that there was no evidence of continuity of a back condition since service.

The evidence of record at the time of the August 1996 rating decision included the Veteran's service treatment records.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's low back.

On VA examination in February 1968 the Veteran had no orthopedic abnormalities aside from his left knee disability.  The examiner specifically stated that there was no backache alleged.  

The report of a February 1973 VA examination reveals no complaints referable to the Veteran's low back.

VA treatment records indicate the Veteran's complaints of back pain in November 1995 and February 1996.  The Veteran was concurrently treated for his left knee disability.

In June 1996 the Veteran stated that his left knee disability had created a low back condition.

On VA examination in August 1996 the Veteran reported that he had been experiencing symptoms for a number of years.  He related that pain presently radiated to both hips.  He denied any predisposing disease process except for some trauma to his left knee a number of years previously.  The examiner concluded that examination was indicative of some degenerative joint disease process in the Veteran's spine.

In June 2005 the RO declined to reopen the Veteran's claim.  It concluded that although new evidence had been submitted, it was not material in that it did not relate his claimed back condition to the service-connected disability.  

The evidence of record at the time of the June 2005 rating decision included VA outpatient records.  In March 2004 the Veteran reported constant ache in the lower right back area radiating to the back of his hip and to the shin area.  He expressed his belief that it might be due to favoring the left leg.  In May 2004 he reported continuing pain radiating to his right leg.  He recalled that he had a motor vehicle accident two months previously that might be associated with his pain.  A November 2004 record notes a history of low back pain.

A VA examination was conducted in February 2005.  The Veteran contended that his left knee disability was wearing out his right leg and back.  Following examination the physician opined that the Veteran's back pain was related to degenerative disc disease with spinal stenosis and degenerative joint disease, including lumbar facet osteoarthritis.  she noted that in the absence of significant alteration of the body center of gravity from normal position, degenerative disc disease and degenerative joint disease could not be attributed to the service-connected condition.  She acknowledged the Veteran's short stride on the left, but indicated that there was no alteration of the center of gravity and that the gait abnormality did not affect the center of gravity and therefore did not affect pressure relationships across the lumbar discs.  She concluded that the claimed back and right leg pain were unlikely secondary to the service-connected left knee condition.  She pointed out that the Veteran's own history indicated that his left knee had made him less active and that when one is less active, both legs share the inactivity.  She stated that it was possible that the right thigh and knee pain were referred pain from the back.

In August 2006 the RO again declined to reopen the Veteran's claim.  It noted that the evidence did not establish a relationship between the service-connected left knee disability and the claimed back disability.

Newly added evidence of record at the time of the August 2006 rating decision consisted of VA treatment records.  In August 2005 a VA provider noted a history of low back pain with no complaints at that time.  In October 2005 the Veteran's gait was noted to be normal and narrow based.  

In August 2007 the Veteran submitted the instant petition to reopen his claim.  He noted that he had a noticeable limp following stress to his back and hip.

Evidence added to the file in support of the Veteran's claim include VA treatment records.  A January 2008 record indicates a notation of low back pain.  

An April 2008 telephone care note indicates the Veteran's complaint of low back and leg pain for years.  The pain medication used by the Veteran was discussed.  The Veteran was advised on measures to help relieve his pain.  

An August 2008 VA anesthesia pain consultation record indicates the Veteran's report of a two to three year history of low back, hip, and right leg pain.  He stated that he initially had a left knee injury and since then he had compensated on the right, and noted his belief that that was the cause of his hip and back pain.  Following examination, the assessment was trochanteric bursitis, sacroilitis, and bilateral leg pain secondary to vascular insufficiency.  The provider stated that it was probable that the antalgic gait due to knee pain had caused the bursitis and sacroilitis.  

In October 2008 the Veteran underwent sacroiliac joint injections and a trochanteric bursa injection.  

Having carefully reviewed the record, the Board has concluded that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability.  As noted, the RO denied the Veteran's claim because it determined that there was no evidence of a relationship between his current complaints and the service-connected left knee disability.  Since then, a VA provider has opined that probable that the antalgic gait due to knee pain had caused the Veteran's sacroilitis.   In essence, the evidence added to the record since the most recent rating decision is new to the extent that it suggests a relationship between the Veteran's low back complaints and his left knee disability.  Therefore, it raises a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the prior final decisions has been cured, and the claim may be reopened.

		Right Hand

Service connection for residuals of a fractured proximal phalanx of the third right finger was denied in a November 2002 rating decision.  The RO noted that although service records indicated a crush fracture to the proximal head of the proximal phalanx of the third finger, it healed and a June 2001 X-ray was normal with no objective clinical findings.  The RO indicated that the evidence demonstrated no permanent residual or chronic disability related to the injury.

The evidence of record at the time of the November 2002 rating decision included the Veteran's service treatment records.  They reflect that in April 1967 the Veteran sustained a crush fracture of the proximal phalanx of the third finger of the right hand.  There was no dislocation and alignment was good; treatment consisted of a hard splint for three weeks.  The report of a separation examination is not of record; however, on physical evaluation board the Veteran was examined in June 1967.  There was no mention of a right hand disability at that time.

On VA examination in February 1968 the examiner indicated that there were no orthopedic abnormalities aside from the Veteran's left knee disability.

The report of a February 1973 VA examination reveals no complaints referable to the Veteran's right hand.

The Veteran sought to reopen his claim in November 2004.  He noted that his right hand was bothersome with pain accompanied with limitation.  In June 2005 the RO declined to reopen the Veteran's claim.

The evidence of record at the time of the June 2005 rating decision included VA outpatient records.  They include a February 2005 occupational therapy note indicating that the Veteran was referred for grip and dexterity testing.  Right grip strength was 57/96 pounds and left grip strength was 107/85 pounds.  The Veteran completed a 50-hole peg test in the 75th percentile on the right and in the 90th percentile on the left.  

In August 2006 the RO again declined to reopen the Veteran's claim.  It noted that the evidence did not establish residuals of the in-service right hand injury.  

Newly added evidence at the time of the August 2006 rating decision included an October 2005 notation by a VA neurologist that the Veteran had carpal tunnel syndrome.  The Veteran had been referred for neurological consultation following complaints of right upper extremity weakness.  The neurologist concluded that the symptoms were probably related to radial nerve palsy.

In August 2007 the Veteran submitted the instant petition to reopen his claim.  He stated that he had increases stiffness, numbness, and loss of grip strength in his right hand related to his injury in service.

Evidence added to the file in support of the Veteran's claim include VA treatment records, to include additional records dating to October 2005 concerning complaints of right upper extremity weakness.

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen a claim of entitlement to service connection for residuals of fracture of the proximal phalanx of the third right finger.  As discussed, the RO initially denied the Veteran's claim because the evidence did not establish the presence of residuals related to the in-service injury.  In subsequent rating decisions, the RO declined to reopen the claim, noting that there was no evidence of residuals of the in-service right hand injury.  Since then, there has been no medical evidence added to the file which would establish that the Veteran has right hand symptoms that are attributable to his in-service injury.  The Veteran's reports of ongoing symptoms following service were considered at the time of the previous final decisions and are thus cumulative.  In essence, the evidence added to the record since the most recent August 2006 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the prior final decisions has not been cured, and the claim of entitlement to service connection for residuals of fracture of the proximal phalanx of the right third finger may not be reopened.


ORDER

New and material having been received, the petition to reopen the claim of entitlement to service connection for a low back disability is granted.

New and material not having been received, the petition to reopen the claim of entitlement to service connection for residuals of fracture of the proximal phalanx of the right third finger is denied.



REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McClendon v. Nicholson, 20 Vet App. 79 (2006).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran seeks service connection for low back and right hip disabilities as secondary to his service-connected left knee disability.  

On VA examination in February 2005 the examiner acknowledged the Veteran's short stride on the left, but indicated that there was no alteration of the center of gravity and that the gait abnormality did not affect the center of gravity and therefore did not affect pressure relationships across the lumbar discs.  She concluded that the claimed back and right leg pain were unlikely secondary to the service-connected left knee condition.  She stated that it was possible that the right thigh and knee pain were referred pain from the back.

An August 2008 VA anesthesia pain consultation record indicates the Veteran's report of a two to three year history of hip and right leg pain.  He stated that he initially had a left knee injury and since then he had compensated on the right, and noted his belief that that was the cause of his hip pain.  Following examination, the assessment was trochanteric bursitis, sacroilitis, and bilateral leg pain secondary to vascular insufficiency.  The provider stated that it was probable that the antalgic gait due to knee pain had caused the bursitis and sacroilitis.  

In light of the conflicting opinions outlined above, the Board has determined that an additional opinion should be sought.  Moreover, to the extent that neither provider addressed the question of whether the Veteran's left knee disability might have aggravated the claimed low back and right hip disabilities, the evidence is inadequate on which to base a decision.  

In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule a VA examination to determine the etiology of the Veteran's claimed low back and right hip disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All necessary testing should be conducted, the results of which should be detailed in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present low back and right hip disabilities.  With respect to each current disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability was either caused or aggravated by the Veteran's service-connected left knee disability.

If it is found that any such disabilities were aggravated by the left knee disability, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, to the extent possible.

The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

2.  Upon completion of the examination, the report should be reviewed and any deficiencies addressed prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional evidence obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


